Citation Nr: 1750747	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation for incisional hernia under 38 U.S.C.A. § 1151 (West 2014).

2.  Entitlement to an increased rating in excess of 10 percent for gunshot wound (GSW), great right toe, posttraumatic post-operative sequelae, with limitation of motion.  


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active duty service from November 1974 to September 1976.

These matters came to the Board of Veterans' Appeals (Board) on appeal from November 2009 and December 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge; a transcript is of record.

These matters were remanded in October 2014.

In a May 2017 rating decision, service connection was granted for metatarsalgia, right foot, and a 10 percent disability rating was assigned, effective September 14, 2010.  In June 2017, the Veteran filed a notice of disagreement with the disability rating and effective date assigned.  A statement of the case was issued in September 2017 and a substantive appeal was received in October 2017.  In his substantive appeal, the Veteran requested a videoconference Board hearing.  As such issue has not been certified to the Board, such issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's incisional hernia is due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault by VA providers in furnishing surgical and medical treatment.  

2.  Throughout the rating period on appeal, the Veteran's residuals of gunshot wound, right great toe is manifested by limitation of motion with pain on weight-bearing without removal of metatarsal head.  


CONCLUSIONS OF LAW

1.  Entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for incisional hernia is not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2016).

2.  The criteria for a disability rating in excess of 10 percent for GSW, great right toe, posttraumatic post-operative sequelae, with limitation of motion, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.59, 4.71a, Diagnostic Codes 5003, 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2009 and September 2010, the Veteran was provided notice with regard to his claim of compensation per § 1151 and his claim for an increased rating.  

Regarding the duty to assist, the evidence of record contains VA treatment records, private treatment records, records from the Social Security Administration (SSA), and lay statements and testimony from the Veteran.  In November 2014, VA requested that the Veteran complete an appropriate release with regard to Methodist North Hospital; the Veteran did not complete a release, thus the records were not obtained.  There is otherwise no indication of relevant, outstanding records which would support the § 1151/increased rating claims.  The Veteran was afforded VA examinations with regard to his incisional hernia and right great toe disabilities which will be discussed in detail below.

Compensation per 38 U.S.C.A. § 1151

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for incisional hernia due to VA surgical treatment in June 2005.  

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in 38 C.F.R. § 3.361(c)); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

In April 2004, the Veteran was treated privately for sigmoid diverticulitis with microperforation.  He was discharged in early May 2004.  In June 2004, he had a second bout of sigmoid diverticulitis treated by VA that resolved with antibiotics.  01/26/2017 CAPRI at 244.  He underwent sigmoid resection in August 2004.  Id. at 206-11.  Post-op he developed two small infections at his incision site.  He was given two ilio-inguinal nerve blocks, which eventually worked.  Id. at 171-78.  In December 2004, he lifted some heavy buckets, felt pain and noted a small bulge in his upper incision.  A 2-3 centimeter defect in his incision was noted.  He was given an abdominal binder which helped considerably.  Id. at 170-71.  In June 2005, his pain became intolerable and he underwent revision of his incisional hernia with mesh placement.  Id. at 9.

The December 2011 VA examination reflects the examiner's summary that the Veteran underwent surgery to repair an incisional hernia (originally from sigmoid colon resection done for recurrent diverticulitis.  On examination, he had a 3x3 centimeter defect in his abdominal wall and when he stands he has a 6x8 centimeter bulge (that is protruding 2 centimeters from the normal abdominal wall surface.)  It is easily reducible but the Veteran flinches when the examiner presses the edge of the defect.  He was offered another definitive surgery in February 2006 and was told it would be more extensive.  He became scared and decided against surgery.  01/26/2017 CAPRI at 94-103.  It hurts now when he coughs or moves.  He wears an abdominal binder all the time.  The examiner diagnosed recurrent hernia following surgical repair noting that it appeared operable and remediable.  The examiner noted that the going back to work, lifting buckets of paint, caused both the initial incisional hernia and the recurrent incisional hernia.  

The examiner noted that the Veteran claims that his recurrent abdominal hernia is due to improper surgical treatment at a VA Medical Center (VAMC) in August 2004.  The examiner explained that the initial sigmoid colectomy was indicated as the Veteran had recently had bouts of diverticulitis requiring multiple hospitalizations and rounds of intravenous antibiotics.  He works as a painter and was instructed not to lift heavy objects for a number of weeks.  He was not cleared for work until his incision had completely healed.  The examiner stated that unfortunately he developed an incisional hernia that required repair.  This is not a common complication of a sigmoid colectomy especially in a thin patient such as the Veteran.  The surgeons performed an elective surgery to repair this hernia and noted in the operation report that they performed a "Manuel examination of the remainder of the incision from the posterior (underside end) of the incision (which) revealed an additional small fascial defect just lateral and to the right of the umbilicus.  We, therefore, extended the skin incision for an appropriate length inferiorly so that the small defect would be cooperated within the hernia repair."  The VA surgeons did the repair with mesh placement over not only the known defect, but also took care to look for any other defects in the fascia and incorporate them into the hernia repair (include them under the mesh).  Again, he was instructed not to lift anything heavy.  His incision healed and he was cleared for work.  That the Veteran later developed a second incisional hernia is most unusual, but the examiner could not find evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar fault in any of the three procedures.  

Section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by VA or in a VA facility.  38 U.S.C.A. § 1151(a)(1).  Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  38 U.S.C.A. §§ 1151(a)(1)(A), 1151(a)(1)(B).  Thus, section 1151 contains two causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1); Viegas v. Shinseki, No. 2012-7075 (Fed. Cir. Jan. 31, 2013).

Initially, the Board notes that the Veteran completed a pre-procedure/informed consent form, dated in June 2005, which noted that the treatment and/or procedure had been discussed with the patient, alternatives were discussed, and major risks and benefits were discussed.  01/26/2017 CAPRI at 149-50.  The Veteran's consent was obtained freely without fraud, duress, or coercion, and the form was signed and dated by the physician.  

As detailed above, the record shows that the Veteran underwent sigmoid resection in August 2004 and in June 2005 he underwent surgery for a revision of his incisional hernia with mesh placement.  The evidence establishes that he has an additional qualifying disability following VA treatment - recurrent hernia.  The evidence also establishes that he underwent surgical treatment at a VAMC.  The evidence, however, does not establish that the proximate cause of the Veteran's disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance on the part of VA.  As noted above, the December 2011 VA examiner found no carelessness, negligence, lack of proper skill, error in judgment, or similar part in any of the three procedures.  The opinion of the December 2011 VA examiner was accompanied by a detailed rationale based on medical knowledge, and the Veteran's treatment and reports.  This opinion is therefore deemed highly probative.

At his August 2013 hearing, the Veteran indicated that he was not told of any restrictions in relation to his June 2005 surgery.  However, this is contradicted by the objective treatment records.  Indeed, on discharge from his hernia surgery in June 2005 he was instructed to avoid heavy lifting for four weeks.  01/26/2017 CAPRI at 132.

The Veteran has otherwise not submitted any medical evidence to support his assertion that he incurred additional disability due to carelessness, negligence, lack of proper skill, error in judgment or similar fault due to VA surgery and treatment.  Thus, compensation pursuant to § 1151 is not warranted.  

In adjudicating this claim, the Board must assess the Veteran's competence and credibility with respect to his statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's contentions that he has a disability due to negligent VA surgical treatment and other treatment; however, the lacks the medical expertise to say that symptomatology or a disease was caused by negligent treatment.  Such an opinion is not a matter of simple observation.  Cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, the weight of the evidence is against a finding that the Veteran has an additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault following treatment by VA providers within the meaning of 38 U.S.C.A. § 1151.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation benefits for additional disability resulting from VA treatment, pursuant to the provisions of 38 U.S.C.A. § 1151.  His claim must, therefore, be denied.

Increased rating

Throughout the rating period on appeal, the Veteran's residuals of GSW, great right toe, posttraumatic post-operative sequelae, with limitation of motion has been rated 10 percent disabling per Diagnostic Code 5199-5171.

Such diagnostic criteria contemplates a 10 percent rating for amputation of toe, great, without metatarsal involvement, and a 30 percent rating for amputation of toe, great, with removal of metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5171.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, covering unilateral hallux valgus, a 10 percent rating is warranted for severe unilateral hallux valgus, if equivalent to an amputation of the great toe.  A 10 percent evaluation is also assigned for post operative residuals of a hallux valgus where there is a resection of the metatarsal head.

The Board also notes that as detailed above, service connection is in effect for metatarsalgia of the right foot, rated 10 percent disabling, per Diagnostic Code 5279 which is the highest assignable rating for metatarsalgia, anterior (Morton's disease), unilateral, or bilateral.  Such rating is not currently before the Board.

An October 2010 private treatment record reflects complaints of pain in right foot from an old gunshot wound.  He complained of sharp, stabbing, burning sensation of the great right toe.  The right heel, great toe, 1-2 toes were tender to touch.  There was active range of motion.  The assessments were neuropathy pain in right foot and status post gunshot wound right foot.  10/20/2010 Medical Treatment Record-Non-Government Facility.

A January 2011 private treatment record reflects that the Veteran sought evaluation for his right foot, with pain along the plantar aspect of the foot and metatarsals head.  On examination, he had fat pad atrophy over the metatarsal heads.  He had some shortening of the right great toe with no IP joint motion.  He had no pain with range of motion of the right first MTP joint.  He had some mild tenderness in the heel that is minimal.  There was a palpable pedal pulse.  Overlying skin was normal with no ulcers.  The impression was metatarsalgia, right foot.  07/22/2013 Medical Treatment Record-Non-Government Facility at 6.  An x-ray showed status post right first IP joint fusion.  Id. at 7.  

In February 2011, the Veteran again sought treatment for right foot pain.  He complained of pain diffusely across his forefoot but most significantly under his now fused interphalangeal joint on the right.  There was a callus under his interphalangeal joint on the right and the area was fairly tender.  Id. at 8.  On physical examination, he had pain in his first metatarsal head on the right as well as somewhat diffusely across his forefoot.  An x-ray showed fused interphalangeal joint on the right with a somewhat valgus malunion.  The assessment was right metatarsalgia, bilateral peripheral neuropathy, and bilateral peripheral artery disease.  Id. at 9.

A January 2015 VA examination reflects complaints of pain at toe with plantar pain in the foot.  He complained of pain with weightbearing.  He had pain about the great toe and had a callus under the great toe.  There was normal range of motion.  The severity was characterized as moderate with chronically compromised weight bearing.  The examiner stated that he would benefit from a rigid insert and a pad for great toe.  The examiner stated that the Veteran has daily pain and shortened great toe with fused IP joint.  The diagnosis was healed right great toe IP fusion status post gunshot wound to right foot.  The examiner stated that there is no doubt that his shortened great toe came from his residuals of gunshot wound but the examiner had reservations about his toe.  The examiner stated that the pain seemed to be more nerve related and could represent complex regional pain syndrome as he has no retained shrapnel, no obvious scars and has only shortening of one toe with good fusion.  The examiner noted that an examination from years ago reflecting that he had hypoesthesias, not dysesthesias as he now has.  The later development could be from other things such as peripheral neuropathy.  

An April 2017 VA Disability Benefits Questionnaire, Foot Conditions, reflects a diagnosis of GSW, great right toe, fused interphalangeal joint with limitation of motion.  The Veteran reported pain as "sharp, like stepping on a rock."  He described flare-ups as a "sharp, stabbing pain" which occurs due to prolonged walking and standing.  Function is impaired by prolonged weight bearing.  He has metatarsalgia on the right.  The examiner characterized his disability as moderate.  The foot condition does not chronically compromise weight bearing and does not require arch supports, custom orthotic inserts or shoe modifications.  The residual sign or symptom due to surgery is limitation of motion.  The contributing factor to functional loss is pain on weight bearing.  He has limited motion in right great toe and pain on weight bearing.  

The next-higher 30 percent rating per Diagnostic Code 5171 is not warranted, as there are no objective findings of removal of metatarsal head.  There are also no objective findings that would be equivalent to the amputation of the metatarsal head nor that functioning was so diminished that amputation with prosthesis would equally serve the Veteran.  Indeed, the Veteran is able to stand and walk, albeit with complaints of pain on weightbearing.  

The Board has given consideration to alternative diagnostic criteria affecting the toe; however, such rating criteria is inapplicable and could not provide the basis for a rating in excess of 10 percent.  For instance, he does not have flatfoot/pes planus (Diagnostic Code 5276), clawfoot (Diagnostic Code 5278), malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283), or a moderately severe foot injury (Diagnostic Code 5284).  

In sum, the weight of the evidence is against a finding that the Veteran's right great toe manifests in symptoms warranting a higher rating than 10 percent.   The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for GSW, right great toe, post traumatic post operative with limitation of motion.  


						(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to compensation for incisional hernia under 38 U.S.C.A. § 1151 is denied.

Entitlement to a disability rating in excess of 10 percent for GSW, great right toe, posttraumatic post-operative sequelae, with limitation of motion, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


